DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/13/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 7 & 15 is/are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by Horvitz (US 2005/0193102 A1).
Re Claim 1, 7 & 15, Horvitz teaches a method comprising: 
receiving, via at least one computing device, at least one first communication sent using a first communication modality; (Horvitz; FIG. 1-9; ¶ [0005], [0034]-[0044], [0115]; The sending/receiving of communications via a modality.) 
receiving, via the at least one computing device, at least one second communication sent using a second communication modality determining, via the at least one computing device, that the at least one first communication and the at least one second communication correspond to a single interaction; (Horvitz; FIG. 1-9; ¶ [0005], [0034]-[0044], [0115]; The sending/receiving of communication via modality. The communication is associated with one communication event such as fax or phone call.) 
generating, via the at least one computing device, a communication object comprising a plurality of communications in a particular structure consistent across communication modalities from the at least one first communication and the at least one second communication; (Horvitz; FIG. 1-9; ¶ [0034]-[0044], [0065]; The system detail the analyzing of a communication modality that generates/creates communication object such as email, a fax or phone call has identifiable associated information/data. The modality is the same during communication.) 
determining, via the at least one computing device, a plurality of contexts from the communication object; (Horvitz; FIG. 1-9; ¶ [0042]-[0050], [0053]-[0064]; A plurality of context from communication data/information (objects).) 
storing, via the at least one computing device, the communication object in a database; and (Horvitz; FIG. 1-9; ¶ [0042]-[0050], [0053]-[0064]; Storing the data.) 
retrieving, via the at least one computing device, the communication object in response to a search request based on the plurality of contexts. (Horvitz; FIG. 1-9; ¶ [0042]-[0050], [0053]-[0064], [0111]-[0115]; Searching the contextual data.) 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-6, 9-10, 14, 16, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horvitz (US 2005/0193102 A1) and further in view of Lucas (US 2015/0039565 A1)
Re Claim 2, Horvitz discloses the method of claim 1, yet does not explicitly suggest further comprising normalizing, via the at least one computing device, the at least one first communication and the at least one second communication into the particular structure to generate the plurality of communications.  
However, in analogous art, Lucas teaches normalizing, via the at least one computing device, the at least one first communication and the at least one second communication into the particular structure to generate the plurality of communications. (Lucas; FIG. 1-2, 9-11; ¶ [0009]-[0010], [0050]-[0063], [0067]-[0071]; The normalizing of data in order to generation communications.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Horvitz in view of Lucas to normalize data for the reasons of normalization data in searchable form. (Lucas ¶ [0055]-[0056]) 

Re Claim 3, Horvitz discloses the method of claim 1, yet does not explicitly suggest further comprising deriving the plurality of contexts from the communication object via attribute normalization.  
However, in analogous art, Lucas teaches further comprising deriving the plurality of contexts from the communication object via attribute normalization. (Lucas; FIG. 1-2, 9-11; ¶ [0008]-[0010], [0050]-[0063], [0067]-[0071]; Attribute normalization.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Horvitz in view of Lucas to normalize data for the reasons of normalization data in searchable form. (Lucas ¶ [0055]-[0056]) 

Re Claim 4, Horvitz discloses the method of claim 1, yet does not explicitly suggest further comprising deriving the plurality of contexts from the communication object based on sequencing an ordering of events corresponding to each of the plurality of communications.  
However, in analogous art, Lucas teaches further comprising deriving the plurality of contexts from the communication object based on sequencing an ordering of events corresponding to each of the plurality of communications. (Lucas; FIG. 1; ¶ [0067]-0071]; Sequencing an ordering of events for communications.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Horvitz in view of Lucas to normalize data for the reasons of normalization data in searchable form. (Lucas ¶ [0055]-[0056]) 

Re Claim 5, Horvitz discloses the method of claim 1, yet does not explicitly suggest further comprising deriving the plurality of contexts from the communication object via chronologic events corresponding to each of the plurality of communications.  
However, in analogous art, Lucas teaches further comprising deriving the plurality of contexts from the communication object via chronologic events corresponding to each of the plurality of communications. (Lucas; FIG. 1-2; Summary, ¶ [0069]-[0071]; The chronologic events associated with a plurality of contexts.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Horvitz in view of Lucas to normalize data for the reasons of normalization data in searchable form. (Lucas ¶ [0055]-[0056]) 

Re Claim 6, Horvitz discloses the method of claim 1, yet does not explicitly suggest further comprising deriving the plurality of contexts from the communication object based on participants in the single interaction. 
However, in analogous art, Lucas teaches further comprising deriving the plurality of contexts from the communication object based on participants in the single interaction. (Lucas; FIG. 1; ¶ [0042]; Deriving into a single file.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Horvitz in view of Lucas to normalize data for the reasons of normalization data in searchable form. (Lucas ¶ [0055]-[0056]) 

Re Claim 9, Horvitz discloses the system of claim 7, yet does not explicitly suggest wherein the single interaction comprises as a bounded definition of a series of events derived from a set of documents, the set of documents comprising the at least one first communication and the at least one second communication.   
However, in analogous art, Lucas teaches wherein the single interaction comprises as a bounded definition of a series of events derived from a set of documents, the set of documents comprising the at least one first communication and the at least one second communication. (Lucas; FIG. 1; ¶ [0027]-[0042], [0067]; A bounded definition of  a series of event derived from a set of documents.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Horvitz in view of Lucas to normalize data for the reasons of normalization data in searchable form. (Lucas ¶ [0055]-[0056]) 

Re Claim 10, Horvitz discloses the system of claim 7, yet does not explicitly suggest wherein the at least one computing device is further configured to stream serialized content based on the communication object.    
However, in analogous art, Lucas teaches wherein the at least one computing device is further configured to stream serialized content based on the communication object. (Lucas; FIG. 1; ¶ [0068]; Streaming serialized content.)  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Horvitz in view of Lucas to normalize data for the reasons of normalization data in searchable form. (Lucas ¶ [0055]-[0056]) 

Re Claim 14, Horvitz discloses the system of claim 7, yet does not explicitly suggest wherein the data store comprises a context-aware content archive 
However, in analogous art, Lucas teaches wherein the data store comprises a context-aware content archive. (Lucas; FIG. 1; Background, Summary; A context aware content archive.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Horvitz in view of Lucas to normalize data for the reasons of normalization data in searchable form. (Lucas ¶ [0055]-[0056]) 

Re Claim 16, Horvitz discloses non-transitory computer-readable medium of claim 15, yet does not explicitly suggest wherein the program further causes the at least one computing device to receive metadata via an application programming interface from a social network; and generate at least one context of the plurality of contexts based on the metadata.
However, in analogous art, Lucas teaches wherein the program further causes the at least one computing device to receive metadata via an application programming interface from a social network; and (Lucas; FIG. 1, 13-14; ¶ [0045]-[0051]; Metadata via an API from a social network.) 
generate at least one context of the plurality of contexts based on the metadata. (Lucas; FIG. 1, 13-14; ¶ [0045]-[0051]; Context of the metadata.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Horvitz in view of Lucas to normalize data for the reasons of normalization data in searchable form. (Lucas ¶ [0055]-[0056]) 

Re Claim 20, Horvitz discloses non-transitory computer-readable medium of claim 15, yet does not explicitly suggest wherein the program further causes the at least one computing device to determine that the at least one first communication and the at least one second communication correspond to the single interaction based on event-based timing signatures by determining correlations of persons in the at least one first communication and the at least one second communication.  
However, in analogous art, Lucas teaches wherein the program further causes the at least one computing device to determine that the at least one first communication and the at least one second communication correspond to the single interaction based on event-based timing signatures by determining correlations of persons in the at least one first communication and the at least one second communication. (Lucas; FIG. 1; Summary; A single interaction based on event based timing signatures.)   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Horvitz in view of Lucas to normalize data for the reasons of normalization data in searchable form. (Lucas ¶ [0055]-[0056]) 

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Horvitz (US 2005/0193102 A1) and further in view of STATLER et al. (US 2013/0331071 A1). 
Re Claim 8, Horvitz discloses the system of claim 7, yet does not explicitly suggest wherein the at least one computing device is further configured to receive a search for one or more terms against all communications stored in the data store, wherein the communication object is retrieved based on the one or more terms.  
However, in analogous art, STATLER teaches wherein the at least one computing device is further configured to receive a search for one or more terms against all communications stored in the data store, wherein the communication object is retrieved based on the one or more terms. (STATLER; FIG. 1; Background, Summary; Object searching in communication.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Horvitz in view of STATLER to search terms in communication for the reasons of increase object of interest search in communications. (STATLER Summary) 

Claim(s) 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horvitz (US 2005/0193102 A1) and further in view of FORSYTHE (US 2015/0012490 A1). 
Re Claim 11, Horvitz discloses the system of claim 7, yet does not explicitly suggest wherein the at least one computing device is further configured to: extract the communication object from the data store; transform the communication object by performing data enrichment to generate an enriched communication object; and load the enriched communication object into the data store.  
However, in analogous art, FORSYTHE teaches wherein the at least one computing device is further configured to: 
extract the communication object from the data store; (FORSYTHE; FIG. 1-3; Summary, ¶ [0039]; Data extraction.) 
transform the communication object by performing data enrichment to generate an enriched communication object; and (FORSYTHE; FIG. 1-3; Summary, ¶ [0033]-[0040]; Data enrichment and data generation.)  
load the enriched communication object into the data store.  (FORSYTHE; FIG. 1-3; Summary, ¶ [0033]-[0040]; Loaded enriched data in a data store.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Horvitz in view of FORSYTHE to enrich data for the reasons of creating a system that allowed for the enrichment of data. (FORSYTHE Abstract) 

Re Claim 12, Horvitz-FORSYTHE discloses the system of claim 11, wherein the at least one computing device is further configured to transform the communication object by deconstructing and partitioning information in the communication object. (FORSYTHE; FIG. 1-3; Summary, ¶ [0033]-[0040]; Data partitioning and interpretation.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Horvitz in view of FORSYTHE to enrich data for the reasons of creating a system that allowed for the enrichment of data. (FORSYTHE Abstract) 

Re Claim 13, Horvitz-FORSYTHE discloses the system of claim 11, wherein the data store comprises a first database and a second database, the communication object is stored in the first database, and the enriched communication object is stored in the second database. (FORSYTHE; FIG. 1-3; Summary, ¶ [0033]-[0040]; Various databases.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Horvitz in view of FORSYTHE to enrich data for the reasons of creating a system that allowed for the enrichment of data. (FORSYTHE Abstract) 

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horvitz (US 2005/0193102 A1) and further in view of Wibbeler et a. (US 2014/0032500 A1). 
Re Claim 17, Horvitz discloses non-transitory computer-readable medium of claim 15, yet does not explicitly suggest wherein the program further causes the at least one computing device to store a comment from a reviewer with the communication object in the database.   
However, in analogous art, Wibbeler teaches wherein the program further causes the at least one computing device to store a comment from a reviewer with the communication object in the database. (Wibbeler; FIG. 1; Background, ¶ [0018]-[0019]; Storing a reviewer comment.)    
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Horvitz in view of Wibbeler to store comments for the reasons of designing a system that allows for the collaboration, review and commenting on a workspace document. (Wibbeler Abstract) 

Claim(s) 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horvitz (US 2005/0193102 A1) and further in view of Senaratna et al. (US 2014/0214524 A1). 
Re Claim 18, Horvitz discloses non-transitory computer-readable medium of claim 15, yet does not explicitly suggest wherein the program further causes the at least one computing device to: determine to review the communication object based upon a policy file; and in response to determining to review the communication object, add a reference for the communication object to a first level queue for review.  
However, in analogous art, Senaratna teaches wherein the program further causes the at least one computing device to: 
determine to review the communication object based upon a policy file; and (Senaratna; FIG. 1; Background, Summary, ¶ [0012]-[0018]; The reviewing of communication related data based on policy/rule.) 
in response to determining to review the communication object, add a reference for the communication object to a first level queue for review. (Senaratna; FIG. 1; Background, Summary, ¶ [0012]-[0018], [0033]; Placing the communication in a queue that has an associated ranks and identifiers.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Horvitz in view of Senaratna to store queue reviews for the reasons of creating a system that that determines compliance in regards to online policies. (Senaratna Abstract) 

Re Claim 19, Horvitz-Senaratna discloses the non-transitory computer-readable medium of claim 18, wherein the program further causes the at least one computing device to add the reference for the communication object to a second level queue for escalated review based on the review of the communication object from the first level queue. (Senaratna; FIG. 1; Background, Summary, ¶ [0013]-[0017]; Multiple queues for reviews.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Horvitz in view of Senaratna to store queue reviews for the reasons of creating a system that that determines compliance in regards to online policies. (Senaratna Abstract) 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B ROBINSON whose telephone number is (571)270-0702. The examiner can normally be reached M-F 7:00-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 571-272-3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER B ROBINSON/Primary Examiner, Art Unit 2443